UNITED STATES                                     NMCCA No. 201900293
            Appellee
                                                      Special Panel 2
       v.
                                                         ORDER
Travis J. GLOSSER
Sergeant (E-5), U.S. Marine Corps                Remanding Case for
U. S. Marine Corps                             New Post-Trial Processing
                   Appellant

    Upon consideration of the record of trial, the Court determined that the
convening authority failed to defer and waive automatic forfeiture of
allowances 1 as required by the pretrial agreement. 2 The Court further
determined that the military judge failed to address the convening authori-
ty’s obligation to defer and waive automatic forfeiture of allowances in
Section E, paragraph 24, of the Statement of Trial Results; and, Section C,
paragraph 35, of the Entry of Judgment.
   Accordingly, it is, by the Court, this 19th day of March 2020,
ORDERED:
   1. That the Statement of Trial Results is SET ASIDE.
   2. That the Convening Authority’s Action is SET ASIDE.
   3. That the Entry of Judgment is SET ASIDE.
   4. That the record of trial is returned to the Judge Advocate General for
remand to the Navy-Marine Corps Chief Trial Judge to detail a military
judge to reaccomplish the Statement of Trial Results in compliance with Rule
For Courts-Martial (R.C.M.) 1101. Next, the record will be forwarded to the
convening authority to reaccomplish the Convening Authority’s Action in


    1 A general court-martial consisting of a military judge sitting alone sentenced

Appellant to reduction to E-1, confinement for 20 months, and a bad-conduct
discharge. Such a sentence results in the automatic forfeiture of all pay and
allowances due Appellant during his period of confinement. Article 58b, Uniform
Code of Military Justice, 10 U.S.C. § 58b (2012).
   2 The convening authority correctly deferred and waived automatic forfeiture of
pay as required by the pretrial agreement. The errors discussed herein relate only to
the convening authority’s obligation to defer and waive automatic forfeiture of
allowances.
compliance with R.C.M. 1110. Thereafter the record will be forwarded to the
military judge to reaccomplish the Entry of Judgment in accordance with
R.C.M. 1111. Finally, the record will be returned to this Court for completion
of appellate review.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court


Copy to:
NMCCA (51.2)
45 (CAPT Hinson)
46
02